The question in the case is whether the evidence established a trust in the land in suit in favor of appellant; and appellant challenges the third finding of the court that the consideration for the land was paid by T. A. Aldredge. It is believed that the evidence in the record so conclusively shows a joint purchase of the land by T. A. Aldredge and his son Tom Aldredge as to require that finding of fact; and in virtue of this fact, here adopted, the appellant would be legally regarded as having acquired title by purchase from Dr. Florence to a one-half undivided interest Sachs v. Goldberg, 159 S.W. 92.
The judgment is here so reformed, therefore, as to allow and establish the interest of appellant in the land as sixteen twenty-fourths thereof, the interest of Susan *Page 356 
Aldredge as seven twenty-fourths, and the interest of Douglass Jones as one twenty-fourth; costs of appeal to be taxed against appellees. The cause is remanded for partition in accordance with this judgment.